


EXHIBIT 10.6


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is
made as of [GRANT DATE] (the “Grant Date”) by and between Orbitz Worldwide,
Inc., a Delaware corporation (“Orbitz”), and the employee whose name is set
forth on the signature page hereto (“Employee”).
RECITALS
Orbitz has adopted the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan (as
may be amended from time to time, the “Plan”), a copy of which is attached
hereto as Exhibit A.
In connection with Employee’s employment by Orbitz or one of its subsidiaries
(collectively, the “Company”), Orbitz intends concurrently herewith to grant the
PSUs (as defined below) to Employee.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:
SECTION 1

DEFINITIONS
1.1.    Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan. In addition to the terms defined in
the Plan, the terms below shall have the following respective meanings:
“Agreement” has the meaning specified in the Preamble.
“Board” means the board of directors of Orbitz (or, if applicable, any committee
of the Board).
“Cause” shall have the meaning assigned such term in the employment agreement
entered into between Orbitz and Employee, dated January 6, 2009 (the “Employment
Agreement”).
“Code Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules, regulations and guidance promulgated thereunder.
“Committee” shall mean the Compensation Committee of the Board.
“Company” has the meaning specified in the Recitals.




--------------------------------------------------------------------------------

        

“Constructive Termination” shall have the meaning set forth in the Employment
Agreement.
“Disability” shall have the meaning assigned such term in the Employment
Agreement.
“Employee” has the meaning specified in the Preamble.
“Grant Date” has the meaning specified in the Preamble.
“Orbitz” has the meaning specified in the Preamble.
“Performance Goal” has the meaning specified in Section 3.1.
“Plan” has the meaning specified in the Recitals.
“Reacquisition” shall mean a reacquisition of the Company, directly or
indirectly, by Travelport Limited.
“Share” means one share of the common stock, par value $0.01 per share, of
Orbitz.
SECTION 2

GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS
Subject to the terms and conditions hereof, Orbitz hereby grants to Employee, as
of the Grant Date, [# PSUs] performance-based restricted stock units (the
“PSUs”). Each PSU granted hereunder shall represent the right to receive from
the Company, on the terms and conditions described herein, in the sole
discretion of the Board, either (i) one Share or (ii) cash equal to the fair
market value (as defined in the Plan) of one Share as of the date of vesting
(and, as provided herein, distributions thereon), distributed as soon as
practicable following each date of vesting. Employee shall have no further
rights with respect to any PSU that is paid in Shares or cash, or that is
forfeited or terminates pursuant to this Agreement or the Plan.
SECTION 3

TERMS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS
3.1.    Vesting Schedule.
(a)    Subject to the provisions of this Agreement, the Plan, the achievement of
any performance goal as determined by the Committee regarding the PSUs granted
hereunder (each, a “Performance Goal”) and Employee’s continued employment with
the Company on the applicable vesting dates, 25% of the PSUs (rounded up to the
next whole share) shall vest on the first, second, third and fourth
anniversaries of the Grant Date (the “Normal Vesting Dates”); provided, however,
that, except as provided in Section 3 below, no vesting shall occur in
connection with or after the termination of Employee’s employment with the
Company for any reason, and any unvested PSUs

2

--------------------------------------------------------------------------------

        

shall be immediately canceled by the Company without consideration after
termination of Employee’s employment with the Company for any reason.
Subject to Section 5.2, settlement of vested PSUs (after giving effect to the
accelerated vesting provisions below in Section 3) shall occur on the applicable
Normal Vesting Date or, if the Employee’s “separation from service” within the
meaning of Code Section 409A described in Section 3.1 below occurs earlier than
an applicable Normal Vesting Date, on the 90th calendar day following such
separation.
(b)    Notwithstanding any other provision of this Agreement, in the event
Employee’s employment with the Company is terminated without Cause, or Employee
resigns from the Company as a result of a Constructive Termination, and such
termination or resignation is in connection with, or within twenty-four (24)
months following a Change in Control or Employee’s employment is terminated by
the Company without Cause or if Employee resigns as a result of a Constructive
Termination and a Change in Control is consummated within ninety (90) days
following such termination of employment or resignation and such termination of
employment or resignation as a result of a Constructive Termination is in
contemplation of a Change in Control, then, subject to Employee’s execution and
delivery of a separation and release agreement that is no longer subject to
revocation under applicable law, substantially in the form attached hereto as
Exhibit B (the “General Release”) and compliance with all terms and conditions
contained herein, then any unvested PSUs shall fully vest (i) to the extent the
Performance Goal or Goals (or any portion thereof) are outstanding and have not
been achieved and certified by the Committee prior to the date of such
termination or resignation, as though the maximum Performance Goal or Goals had
been achieved in whole and certified by the Committee, and (ii) to the extent
the Performance Goal or Goals (or any portion thereof) has been achieved and
certified by the Committee as of the date of such termination or resignation,
based on the level of achievement of such Performance Goal or Goals (or portion
thereof) and, subject to Section 5.2, shall be settled on the 90th calendar day
following the Employee’s “separation from service” within the meaning of Code
Section 409A.
(c)    Notwithstanding the foregoing, in the event Employee’s employment is
terminated by the Company without Cause or if Employee resigns as a result of a
Constructive Termination, in either case, not in connection with a Change in
Control, subject to Employee’s execution and delivery of the General Release, a
number of previously unvested PSUs shall vest equal to the lesser of (i) the
remaining number of unvested PSUs pursuant to this Agreement or (ii) 37.5% of
the total PSUs granted pursuant to this Agreement. If the Performance Goal or
Goals are achieved in whole or in part and certified by the Committee prior to
Employee’s termination or resignation, the number of unvested PSUs that vest
pursuant to this subsection shall be based on the level of achievement of the
Performance Goal or Goals as certified by the Committee. If the Performance Goal
or Goals are outstanding and have not been achieved and certified by the Board
prior to Employee’s termination or resignation, the number of unvested PSUs that
vest pursuant to this subsection shall be based on the future level of
achievement of the Performance Goal or Goals as certified by the Committee. In
all cases, subject to Section 5.2, such vested PSUs shall be settled following
the Committee’s certification of achievement of the Performance Goal or Goals,
which settlement shall occur no later than the 15th calendar day of the third
month following the calendar year in which the termination or resignation
occurs.

3

--------------------------------------------------------------------------------

        

(d)    Notwithstanding the foregoing, in the event Employee’s employment is
terminated by the Company for Disability or terminates as a result of Employee’s
death, a number of previously unvested PSUs shall vest equal to the lesser of
(i) the remaining number of unvested PSUs pursuant to this Agreement or (ii)
37.5% of the total PSUs granted pursuant to this agreement and, subject to
Section 5.2, such vested PSUs shall be settled on the 90th calendar day
following the Employee’s “separation from service” within the meaning of Code
Section 409A. If the Performance Goal or Goals are achieved in whole or in part
and certified by the Committee prior to Employee’s termination, the number of
unvested PSUs that vest pursuant to this subsection shall be based on the level
of achievement of the Performance Goal or Goals as certified by the Committee.
If the Performance Goal or Goals are outstanding and have not been achieved and
certified by the Committee prior to Employee’s termination, the number of
unvested PSUs that vest pursuant to this subsection shall be determined as
though the maximum Performance Goal or Goals had been achieved in whole and
certified by the Committee.
(e)    In the event Employee resigns his employment pursuant to Section 9(e) of
the Employment Agreement following the Reacquisition, then, subject to
Employee’s execution and delivery of the General Release, a number of previously
unvested PSUs shall vest equal to the number of PSUs that would have vested in
the twelve (12)-month period following such termination if Employee had remained
in employment, and such vesting shall occur (i) to the extent the Performance
Goal or Goals (or any portion thereof) are outstanding and have not been
achieved and certified by the Committee as of the date of such resignation, as
though the maximum Performance Goal or Goals had been achieved in whole and
certified by the Committee, and (ii) to the extent the Performance Goal or Goals
(or any portion thereof) has been achieved and certified by the Committee as of
the date of such resignation, based on the level of achievement of such
Performance Goal or Goals (or portion thereof) as certified by the Committee
and, subject to Section 5.2, such vested PSUs shall be settled on the 90th
calendar day following the Employee’s “separation from service” within the
meaning of Code Section 409A.
(f)    Notwithstanding the foregoing, if Executive’s employment is terminated by
the Company without Cause, or if Executive resigns as a result of a Constructive
Termination (other than the diminution of duties or responsibilities directly
resulting from the Reacquisition and the Company becoming a non-publicly traded
subsidiary of Travelport Limited), and such termination or resignation is in
connection with, or within twelve (12) months following the Reacquisition or
Executive’s employment is terminated by the Company without Cause or if
Executive resigns as a result of a Constructive Termination and the
Reacquisition occurs within ninety (90) days following such termination of
employment or resignation and such termination of employment or resignation is
in contemplation of the Reacquisition, then, subject to Executive’s execution
and delivery of the General Release and compliance with all terms and conditions
contained herein, then the PSUs shall fully vest (i) to the extent the
Performance Goal or Goals (or any portion thereof) are outstanding and have not
been achieved and certified by the Committee as of the date of such termination
or resignation, as though the maximum Performance Goal or Goals had been
achieved in whole and certified by the Committee, and (ii) to the extent the
Performance Goal or Goals (or any portion thereof) has been achieved and
certified by the Committee as of the date of such termination or resignation,
based on the level of achievement of such Performance Goal or Goals (or portion
thereof) as certified by the Committee and, subject to Section 5.2, shall be
settled on the 90th

4

--------------------------------------------------------------------------------

        

calendar day following the Employee’s “separation from service” within the
meaning of Code Section 409A.
(g)    Subject to the resolutions adopted by the Committee in setting any
Performance Goal, the Board may determine at any time before the PSUs terminate
that the PSUs or any portion thereof shall vest at any time. In the event of
such accelerated vesting, such vested PSUs shall be settled on the Normal
Vesting Dates (as if vesting had not been accelerated) or, if the Employee’s
“separation from service” within the meaning of Code Section 409A occurs earlier
than an applicable Normal Vesting Date, on the 90th calendar day following such
separation.
3.2.    Dividends. Employee shall be entitled to be credited with dividend
equivalents with respect to the PSUs, calculated as follows: on each date that a
cash dividend is paid by Orbitz while the PSUs are outstanding, Employee shall
be credited with an additional number of PSUs equal to the number of whole
Shares (valued at fair market value (as determined by the Board in good faith)
on such date) that could be purchased on such date with the aggregate dollar
amount of the cash dividend that would have been paid on the PSUs had the PSUs
been issued as Shares. The additional PSUs credited under this Section shall be
subject to the same terms and conditions applicable to the PSUs originally
awarded hereunder, including, without limitation, for purposes of vesting,
settlement and forfeiture and crediting of additional dividend equivalents.
3.3.    Termination of Employment. Subject to Section 3.1, if Employee’s
employment with the Company terminates for any reason, the PSUs, to the extent
not then vested, shall be immediately canceled by the Company without
consideration.
3.4.    Limited Transferability. The PSUs shall be neither transferable nor
assignable by Employee other than by will or the laws of inheritance following
Employee’s death; provided, however, that Employee may designate one or more
persons as the beneficiary or beneficiaries of the PSUs, in which case the PSUs
shall, in accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon Employee’s death while holding the PSUs. Such
beneficiary or beneficiaries shall take the transferred PSUs subject to all the
terms and conditions of this Agreement.
3.5.    Forfeiture. Notwithstanding anything herein to the contrary, in the
event (X) Employee is terminated for Cause pursuant to Section 9(a) of the
Employment Agreement and such termination for Cause is based on Employee’s
willful misconduct involving a financial matter of the Company, including,
without limitation, Employee purposefully or knowingly making a false
certification to the Company pertaining to its financial statements, (Y) of
Employee’s material breach of the restrictive covenants set forth in Sections 10
or 11 of the Employment Agreement or (Z) of Employee’s material violation of the
Company’s Code of Conduct or Code of Ethics, the Board may determine in good
faith that:
(i) the PSUs, to the extent not then vested, shall be immediately canceled by
Orbitz without consideration,

5

--------------------------------------------------------------------------------

        

(i)    Employee shall repay to Orbitz any cash received pursuant to the vesting
of any PSU within two (2) years prior to (x) such termination of employment for
Cause or (y)  such breach, as applicable,
(ii)    any Shares acquired pursuant to the vesting of any PSU within two (2)
years prior to the date of Board determination of (X), (Y), or (Z) above and
then held by Employee shall be forfeited and returned to Orbitz without
consideration, and
(iii)    in the event Employee has sold or otherwise disposed of Shares acquired
pursuant to the vesting of any PSU within two (2) years prior to the date of
Board determination of (X), (Y), or (Z) above, Employee shall pay to Orbitz any
proceeds received from such sale or other disposition, less the taxes paid with
regard to such sale.
Notwithstanding the foregoing, in the event Employee is terminated for Cause
pursuant to Section 9(a) of the Employment Agreement and such termination for
Cause is based on conduct other than Employee’s willful misconduct involving a
financial matter of the Company, the Board may determine in good faith that the
provisions of Section 3.5(i) through (iv) shall apply to the extent necessary
for the Company to recover any damages it incurs as a result of such conduct.
SECTION 4

CERTAIN COVENANTS
Employee hereby agrees and covenants to perform all of his obligations set forth
in Sections 10 and 11 of the Employment Agreement (which are incorporated by
reference hereby) and acknowledges that Employee’s obligations set forth in
Sections 10 and 11 of the Employment Agreement constitute a material inducement
for the Company’s grant of the PSUs to Employee. The provisions of this Section
4 shall survive the termination of Employee’s employment with the Company for
any reason.
SECTION 5

MISCELLANEOUS
5.1.    Tax Issues and Withholding. Employee acknowledges that he or she is
relying solely on his or her own tax advisors and not on any statements or
representations of the Company or any of its agents. Employee understands that
he or she (and not Orbitz) shall be responsible for all tax liability that shall
arise as a result of the settlement of PSUs contemplated by this Agreement.
Orbitz’s obligations under this Agreement shall be subject to all applicable tax
and other withholding requirements, and Orbitz shall, to the extent permitted by
law, have the right to deduct any withholding amounts from any payment or
transfer of any kind otherwise due to Employee (including by withholding
shares).
5.2.    Compliance with IRC Section 409A.

6

--------------------------------------------------------------------------------

        

(a)    The intent of the parties is that payments under this Agreement comply
with or be exempt from Code Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.
(b)    If Employee notifies the Company (with specificity as to the reason
therefor) that Employee believes that any provision of this Agreement would
cause Employee to incur any additional tax or interest under Code Section 409A
and the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company shall,
after consulting with Employee, reform such provision to try to comply with Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with or be exempt from Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Employee and the Company of the applicable provision without violating the
provisions of Code Section 409A.
(c)    Notwithstanding anything herein to the contrary, if at the time of
Employee’s separation from service (within the meaning of Code Section 409A)
Employee is a “specified employee” as defined in Code Section 409A and the
deferral of the commencement of any payments otherwise payable hereunder as a
result of such separation is necessary under Code Section 409A(a)(2)(B)(i) in
order to prevent any accelerated or additional tax under Code Section 409A, then
the Company will defer the commencement of the payment of any such payments
hereunder (without any reduction in such payments ultimately paid or provided to
Employee) until the date that is six (6) months following Employee’s separation
from service (or the earliest date as is permitted under Code Section 409A) (the
“Delay Period”). Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 5.2 (whether they would have otherwise been payable in
a single lump sum or in installments in the absence of such delay) shall be paid
or reimbursed to Employee in a lump sum on the first business day after the end
of the Delay Period, and any remaining payments due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.
(d)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”
5.3.    Employment of Employee. Nothing in this Agreement confers upon Employee
the right to continue in the employ of the Company, entitles Employee to any
right or benefit not set forth in this Agreement or interferes with or limits in
any way the right of the Company to terminate Employee’s employment.
5.4.    Stockholder Rights. Employee shall not have any stockholder rights
(including the right to distributions or dividends) with respect to the Shares
subject to the PSUs until Employee

7

--------------------------------------------------------------------------------

        

has become a holder of record of the Shares issued upon vesting; provided that
Employee may be entitled to the benefits set forth in Section 3.2 of this
Agreement.
5.5.    Equitable Adjustments. The PSUs shall be subject to adjustment as
provided in Section 5 of the Plan.
5.6.    Calculation of Benefits. Neither the PSUs nor any Shares issued pursuant
to the vesting of the PSUs shall be deemed compensation or taken into account
for purposes of determining benefits or contributions under any retirement or
other qualified or nonqualified plans of the Company or any employment/severance
or change in control agreement to which Employee is a party and shall not affect
any benefits, or contributions to benefits, under any other benefit plan of any
kind or any applicable law or regulation now or subsequently in effect under
which the availability or amount of benefits or contributions is related to
level of compensation. It is specifically agreed by the parties that any
benefits that Employee may receive or derive from this Agreement will not be
considered as salary for calculating any severance payment that may be payable
to Employee in the event of a termination of his or her employment.
5.7.    Remedies.
(a)    The rights and remedies provided by this Agreement are cumulative and the
use of any one right or remedy by any party shall not preclude or waive its
right to use any or all other remedies. These rights and remedies are given in
addition to any other rights the parties may have at law or in equity.
(b)    Except where a time period is otherwise specified, no delay on the part
of any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any right, power, privilege or remedy.
5.8.    Waivers and Amendments. The respective rights and obligations of Orbitz
and Employee under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) by such respective party. This
Agreement may be amended only with the written consent of a duly authorized
representative of Orbitz and Employee.
5.9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.
5.10.    CONSENT TO JURISDICTION.
(a)    EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ALL STATE AND FEDERAL COURTS LOCATED IN THE STATE OF ILLINOIS, AS WELL AS TO
THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS,
FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS

8

--------------------------------------------------------------------------------

        

CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO
ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM
RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION OR AWARD. EACH PARTY
HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR OTHER
PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE COURTS DESCRIBED
ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE
OTHER THAN AS SET FORTH IN THIS SECTION 5.10 OR TO CHALLENGE OR SET ASIDE ANY
DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.
(b)    EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS
IT MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH
FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE
DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 5.14 OF THIS AGREEMENT.
5.11.    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
5.12.    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto.
5.13.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto.
5.14.    Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this Section
5.14), reputable commercial overnight delivery service (including Federal
Express and U.S. Postal Service overnight delivery service) or, deposited with
the U.S. Postal Service and mailed first class, registered or certified mail,
postage prepaid, as set forth below:
If to Orbitz, addressed to:

9

--------------------------------------------------------------------------------

        

Orbitz Worldwide, Inc.
Legal Department
500 W. Madison Street
Chicago, Illinois 60661
Attention: General Counsel
Fax: (312) 894-4856
If to Employee, to the address set forth on the signature page of this Agreement
or at the current address listed in the Company’s records.
Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith, may specify a different address for the
giving of any notice hereunder.
5.15.    No Third Party Beneficiaries. There are no third party beneficiaries of
this Agreement.
5.16.    Incorporation of Plan and Employment Agreement; Acknowledgment. The
Plan and Employment Agreement are hereby incorporated herein by reference and
made a part hereof, and the PSUs and this Agreement are subject to all terms and
conditions of the Plan and the Employment Agreement. In the event of any
inconsistency between the Plan or the Employment Agreement and this Agreement,
the provisions of the Plan or Employment Agreement shall govern. By signing this
Agreement, Employee acknowledges having received and read a copy of the Plan.
5.17.    Consent. In the course of Employee’s employment with the Company, the
Company may obtain or have access to certain information about Employee and
Employee’s employment with the Company, such as information about Employee’s
job, appraisals, performance, health, compensation, benefits, training, absence,
education, contact details, disabilities, social security number (or equivalent)
and information obtained from references or background checks (collectively,
“Personal Information”). The Company will use Personal Information in connection
with Employee’s employment with the Company, to provide Employee with health and
other benefits, and in order to fulfill its legal and regulatory obligations.
Due to the global nature of the Company’s business and the need to centralize
the Company’s information and technology storage systems, the Company may
transfer, use or store Employee’s Personal Information in a country or continent
outside the country where Employee works or lives, and may also transfer
Employee’s Personal Information to its other group companies, to its insurers
and service providers as necessary or appropriate, and to any party that it
merges with or which purchases all or a substantial portion

10

--------------------------------------------------------------------------------

        

of its assets, shares, or business (any of which may also be located outside the
country or continent where Employee works or lives). The Company may also
disclose Employee’s Personal Information when it is legally required to do so or
to governmental, fiscal or regulatory authorities (for example, to tax
authorities in order to calculate Employee’s appropriate taxation, compensation
or salary payments). The Company may disclose Personal Information as noted
above, including to any of the third parties and for any of the reasons listed
above, without further notice to Employee. By signing below, Employee consents
to the Company collecting, retaining, disclosing and using Personal Information
as outlined above, and to transfer such information internationally and/or to
third parties for these purposes.
5.18.    Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.
(a)    In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
(b)    The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.
(c)    The use of any gender in this Agreement shall be deemed to include the
other genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.
(d)    This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together constitute one instrument.
(e)    Counterparts of this Agreement (or applicable signature pages hereof)
that are manually signed and delivered by facsimile transmission shall be deemed
to constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.


IN WITNESS WHEREOF, Orbitz and Employee have executed this Agreement as of the
day and year first written above.


ORBITZ WORLDWIDE, INC.



By:                            
Name:
Title:
EMPLOYEE:


                        
Name: [EMPLOYEE NAME]
Number of PSUs: [# PSU’s]


Exhibit A – 2007 Equity and Incentive Plan
(Distributed Separately)






Exhibit B – Form Agreement and General Release


Orbitz Worldwide, Inc. (“Orbitz Worldwide”) and Orbitz, L.L.C. (collectively
with their subsidiaries, the “Company”) and _____________ (hereinafter
collectively with his heirs, executors, administrators, successors and assigns,
“EXECUTIVE”), mutually desire to enter into this Agreement and General Release
(“Agreement” or “Agreement and General Release”) and agree that:


The terms of this Agreement are the products of mutual negotiation and
compromise between EXECUTIVE and the Company; and


The meaning, effect and terms of this Agreement have been fully explained to
EXECUTIVE; and


EXECUTIVE is hereby advised, in writing, by the Company that he should consult
with an attorney prior to executing this Agreement; and


EXECUTIVE is being afforded at least twenty-one (21) days from his Last Day of
Employment to consider the meaning and effect of this Agreement; and EXECUTIVE
may execute this Agreement after the Last Day of Employment but may not execute
it more than twenty-one (21) days after the Last Day of Employment; and


EXECUTIVE understands and acknowledges that, if he executes this Agreement
before the Last Day of Employment, it shall be null and void and of no effect;
and


EXECUTIVE understands that he may revoke this Agreement for a period of seven
(7) calendar days following the day he executes this Agreement and this
Agreement shall not become effective or enforceable until the revocation period
has expired, and no revocation has occurred (“the Effective Date”). Any
revocation within this period must be submitted, in writing, to the Company’s
Human Resources Department and state, “I hereby revoke my acceptance of your
Agreement and General Release. ” Said revocation must be personally delivered to
the Company’s Human Resources Department, or mailed to the Company’s Human
Resources Department and postmarked within seven (7) calendar days of execution
of this Agreement; and


EXECUTIVE has carefully considered other alternatives to executing this
Agreement and General Release.
    
THEREFORE, EXECUTIVE and the Company, for the full and sufficient consideration
set forth below, agree as follows:


1.    EXECUTIVE’s employment with the Company is terminated [without Cause] (as
defined in the Employment Agreement) as of [DATE], which shall be his Last Date
of Employment. EXECUTIVE shall receive all wages earned through his Last Date of
Employment, less applicable taxes, withholding and other lawful deductions.
Other than as set forth below, EXECUTIVE shall not be eligible for any other
payments from the Company.


2.    In consideration for the execution by EXECUTIVE of this Agreement and
compliance with the promises made in this Agreement, pursuant to the employment
agreement between EXECUTIVE and the Company (the “Employment Agreement”) that
EXECUTIVE signed on January 6, 2009, the Company agrees:


a.
[INSERT APPLICABLE SEVERANCE TERMS]



b.
[INSERT APPLICABLE SEVERANCE TERMS]



c.
[INSERT APPLICABLE SEVERANCE TERMS]



d.
[INSERT APPLICABLE SEVERANCE TERMS]



e.
[INSERT APPLICABLE SEVERANCE TERMS]



f.
[INSERT APPLICABLE SEVERANCE TERMS]



g.
to provide EXECUTIVE with vesting of any equity-based awards held by EXECUTIVE
with respect to Orbitz Worldwide, Inc. as, and to the extent, described in the
definitive documentation related to such awards.



h.
[to provide EXECUTIVE with a neutral reference to any entity other than the
Released Parties. Upon inquiry to the Human Resources department, prospective
employers (other than the Released Parties) will be advised only as to the dates
of EXECUTIVE’s employment and his most recent job title. Last salary will be
provided if EXECUTIVE has provided a written release for the same.]



Except as set forth in the Restricted Stock Unit Agreement between EXECUTIVE and
the Company dated June 2, 2010, the payments herein will be made as soon as
reasonably practicable once this Agreement has taken effect, but in no case more
than sixty (60) days after EXECUTIVE’s Last Date of Employment. This Agreement
is intended to comply with the requirements of Section 409A of the Internal
Revenue Code (“Section 409A”) and regulations promulgated thereunder.  To the
extent that any provision in this agreement is ambiguous as to its compliance
with Section 409A, the provision shall be read in such a manner so that all
payments under this agreement shall not incur an “additional tax” within the
meaning of Section 409A(a)(1)(B) of the Code.


3.    EXECUTIVE is obligated to pay any local, state or federal taxes that may
become due and owing from the payment recipient on the payments and benefits
provided under this Agreement.


4.    EXECUTIVE understands and agrees that he would not receive the monies
and/or benefits specified in paragraph 2 above, except for his execution of this
Agreement, and the fulfillment of the promises contained herein, and that such
consideration is greater than any amount to which he would otherwise be entitled
as an employee of the Company.


5.    Except as otherwise expressly provided by this Agreement or the right to
enforce the terms of this Agreement, EXECUTIVE, of his own free will knowingly
and voluntarily releases and forever discharges the Company, their current and
former parents, and their shareholders, affiliates, subsidiaries, divisions,
predecessors, successors and assigns and the employees, officers, directors,
advisors and agents thereof (collectively referred to throughout this Agreement
as the “Released Parties”, or a “Released Party”), of and from any and all
actions or causes of action, suits, claims, charges, complaints, promises
demands and contracts (whether oral or written, express or implied from any
source), or any nature whatsoever, known or unknown, suspected or unsuspected,
which against the Released Parties EXECUTIVE or EXECUTIVE’S heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can shall
or may have by reason of any matter, cause or thing whatsoever arising any time
prior to the time EXECUTIVE executes this Agreement, including, but not limited
to:


a.
any and all matters arising out of EXECUTIVE’s employment by the Company or any
of the Released Parties and the termination of that employment, and that
includes but is not limited to any claims for salary, allegedly unpaid wages,
bonuses, commissions, retention pay, severance pay, vacation pay, or any alleged
violation of the National Labor Relations Act, any claims for discrimination of
any kind under the Age Discrimination in Employment Act of 1967 as amended by
the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of
1964, Sections 1981 through 1988 of Title 42 of the United States Code, any
claims under the Employee Retirement Income Security Act of 1974 (except for
vested benefits which are not affected by this Agreement), the Americans With
Disabilities Act of 1990, the Fair Labor Standards Act (to the extent such
claims can be released), the Occupational Safety and Health Act, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Federal Family and
Medical Leave Act (to the extent such claims can be released);



b.
Illinois Human Rights Act; Minimum Wage Law; Equal Wage Act; Equal Pay Act of
2003; Wages for Women and Minors Act; Religious Freedom Restoration Act
Statutory Provision Regarding Retaliation/Discrimination for Filing a Worker’s
Compensation Claim; Equal Pay Laws; School Visitation Rights Act; AIDS
Confidentiality Act; Right to Privacy Law; Genetic Information Privacy Act; the
Cook County Human Rights Ordinance; the Chicago Human Rights Ordinance, as
amended; and



c.
any other federal, state or local civil or human rights law, or any other
alleged violation of any local, state or federal law, regulation or ordinance,
and/or public policy, implied or expressed contract, fraud, negligence,
estoppel, defamation, infliction of emotional distress or other tort or
common-law claim having any bearing whatsoever on the terms and conditions
and/or termination of his employment with the Company including, but not limited
to, any statutes or claims providing for the award of costs, fees, or other
expenses, including reasonable attorneys' fees, incurred in these matters.



Nothing in the general release of claims shall affect (i) any vested equity
granted to EXECUTIVE under the Orbitz Worldwide, Inc. 2007 Equity and Incentive
Plan (“the Orbitz Plan”) and any vested equity granted to EXECUTIVE under the
TDS Investor (Cayman) L.P. 2006 Interest Plan (“the Travelport Plan”), as
amended and/or restated from time to time, and the award agreements issued under
the Orbitz Plan and the Travelport Plan, (ii) rights to the Accrued Rights (as
defined in the Employment Agreement), (iii) rights under Section 13(p), (q) and
(r) of the Employment Agreement or any additional rights to indemnification,
advancement of legal fees or directors and officers liability insurance, (iv)
rights to receive severance payments and benefits and other rights as provided
in this general release and (v) any rights as a shareholder of the Company.


6.    EXECUTIVE also acknowledges that he does not have any current charge,
claim or lawsuit against one or more of the Released Parties pending before any
local, state or federal agency or court regarding his employment and his
separation from employment. EXECUTIVE understands that nothing in this release
prevents him from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any other federal, state or local agency charged with the
enforcement of any employment or labor laws, although by signing this Agreement
EXECUTIVE is giving up any right to monetary recovery that is based on any of
the claims he has released. EXECUTIVE also understands that if he files such a
charge or complaint, he has, as part of this Agreement, waived the right to
receive any remuneration beyond what EXECUTIVE has received in this Agreement.


7.    EXECUTIVE shall not seek or be entitled to any personal recovery, in any
action or proceeding that may be commenced on EXECUTIVE’s behalf in any way
arising out of or relating to the matters released under this Agreement.


8.    EXECUTIVE agrees that for the one (1) year period following the Last Day
of Employment he will not in any way disparage the Company, its current
officers, directors and employees, or make or solicit any comments, statements,
or the like to the media or to others that are intended to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities. The Company on behalf of itself and its directors and
officers agrees that for the one (1) year period following the Last Day of
Employment the Company and its directors and officers will not in any way
disparage EXECUTIVE or make or solicit any comments, statements, or the like to
the media or to others that are intended to be derogatory or detrimental to the
good name or business reputation of EXECUTIVE. Nothing herein shall prohibit any
party (i) from disclosing that EXECUTIVE is no longer employed by the Company,
(ii) from responding truthfully to any governmental investigation or inquiry
related thereto, whether by the Securities and Exchange Commission or other
governmental entity or any other law, subpoena, court order or other compulsory
legal process or any disclosure requirement of the Securities and Exchange
Commission, (iii) from making any good faith comment or statement to the extent
necessary to rebut any public statements made by the other party; or (iv) from
making traditional competitive statements in the course of promoting a competing
business, so long as any statements do not refer to EXECUTIVE’S former
employment with the Company.


9.    EXECUTIVE understands that if this Agreement were not signed, he would
have the right to voluntarily assist other individuals or entities in bringing
claims against Released Parties. EXECUTIVE hereby waives that right and agrees
that he will not provide any such assistance with regard to matters related to
his employment with the Company other than assistance in an investigation or
proceeding conducted by the United States Equal Employment Opportunity
Commission or other federal, state or local agency, or pursuant to a valid
subpoena or court order. EXECUTIVE agrees that if such a request for assistance
if by any agency of the federal, state or local government, or pursuant to a
valid subpoena or court order, he shall advise the Company in writing of such a
request promptly, to the extent he is legally permitted to do so.


10.    EXECUTIVE acknowledges and confirms that he has returned all company
property to the Company, including his identification card, and computer
hardware and software, all paper or computer based files, business documents,
and/or other records as well as all copies thereof, credit cards, keys and any
other Company supplies or equipment in his possession. In addition, any business
related expenses for which he seeks reimbursement have been documented and
submitted to the Company or will be within thirty (30) days.


11.    The parties acknowledge and confirm that Sections 10, 11, 12 and 13 shall
survive termination of EXECUTIVE’S termination of employment.
12.    This Agreement is made in the State of [Illinois] and shall be
interpreted under the laws of said State. Its language shall be construed as a
whole, according to its fair meaning, and not strictly for or against either
party. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, including the general release language, such provision shall
immediately become null and void, leaving the remainder of this in full force
and effect.


13.    EXECUTIVE agrees that neither this Agreement nor the furnishing of the
consideration for this Agreement shall be deemed or construed at any time for
any purpose as an admission by the Company of any liability or unlawful conduct
of any kind, all of which the Company denies.


14.    This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.


15.    This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior agreements or understandings between the
parties, with the exception of any non-compete, non-solicit or confidentiality
agreement between EXECUTIVE and the Company or one of their affiliates, which
agreement(s) shall survive the termination of EXECUTIVE’s employment in
accordance with its own terms.


16.    EXECUTIVE agrees to reasonably cooperate with and make himself reasonably
available (with regard to his other commitments) to Orbitz Worldwide and its
General Counsel, as the Company may reasonably request, to assist it in any
matter regarding the Company or their affiliates, subsidiaries, and
predecessors, including giving truthful testimony in any litigation or potential
litigation involving the Company and their affiliates, subsidiaries, and their
predecessors, over which EXECUTIVE has knowledge or information as a result of
his employment with the Company. The Company will reimburse EXECUTIVE for any
and all reasonable expenses reasonably incurred in connection with EXECUTIVE’s
compliance with this paragraph.


17.    At the same time EXECUTIVE executes this Agreement, EXECUTIVE agrees to
execute and return with this Agreement the attached resignation letter
concerning his appointment as director, officer, and/or any other position of
responsibility requiring notification to a public registrar, or regulatory or
governing body.


THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE
AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL RELEASE.
EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS HE HAD OR MIGHT HAVE AGAINST THE COMPANY; AND HE ACKNOWLEDGES THAT HE IS
NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS
DOCUMENT. HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE. IF THIS
DOCUMENT IS RETURNED EARLIER THAN [21] DAYS FROM THE LAST DATE OF EMPLOYMENT,
THEN EXECUTIVE ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY
AND KNOWINGLY WAIVED THE [21] DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A
SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY THROUGH FRAUD,
MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE
EXPIRATION OF THE [21] DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO
SIGN RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.
THEREFORE, the parties to this Agreement and General Release now voluntarily and
knowingly execute this Agreement.
                        
EXECUTIVE




__________________________
                        
        
Signed and sworn before me
this day of __________, 20__.


__________________________
Notary Public




ORBITZ WORLDWIDE, INC.




By:
Name:
Title:
              
Signed and sworn to before me
this day of ___________, 20__.


___________________________
Notary Public




ORBITZ, L.L.C.




By:
Name:
Title:
             
Signed and sworn to before me
this day of ___________, 20__.
                              
___________________________
Notary Public





11